DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-15, 18-19, 21-22, and 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Perez et al. (US Patent 6,431,066; hereinafter Perez) and further in view of Mayr et al. (US Publication 2013/0071647; hereinafter Mayr).
With regards to claims 19 and 22, Perez teaches an inking arrangement (3; FIG. 1) and its method comprising: an anilox roller (15), and a doctor blade (5 or 7; FIG. 2; col. 1, lines 3-8) for contact with the anilox roller (col. 4, lines 15-22), the doctor blade comprising a flat, elongate base element, which, along a longitudinal region of the doctor blade adapted for contact with the anilox roller (col. 4, lines 32-45; FIG. 2 and 3a-d), is provided with a coating (43a-d; FIG. 3a-d).
However, Perez is silent regarding the coating comprising a metal matrix and at least 65 % by weight of at least two ceramics, the at least two ceramics including: chromium carbide; and tungsten carbide.
Mayr teaches a method of improving a doctor blade coating ([0003]).  Mayr further teaches the coating (12, [0028]) comprising a metal matrix ([0034]) and at least 65% by weight ([0034]) ([0035]), the at least two ceramics including: chromium carbide; and tungsten carbide ([0035]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace the coating as taught by Perez with the coating as taught by Mayr to have improved wear resistance of the doctor blade ([0016]; Mayr).
However, Mayr is silent regarding the at least two ceramics including: chromium carbide in an amount of 10% to 65 % by weight of the coating; and tungsten carbide in an amount of 25% to 85% by weight of the coating.
It has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent").  Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").  In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").  In this particular case, finding the optimum range/ratio of the percentage of each ceramic is merely “carrying forward of an original patented conception involving only change of proportions by substantially the same means”.  Thus, changing the specific range of each type of ceramic as taught by Mayr would involve only routine skill in the art.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to optimize the range/ratio of the carbide as taught by Mayr for the ([0018]; Mayr) as originally intended.
With regards to claims 1 and 24, Perez, as combined with Mayr, teaches the inking arrangement according to claim 19 and the method according to claim 22, respectively, wherein the coating has a thickness of 15 to 60 µm ([0022]; Mayr).
With regards to claim 10, Perez, as combined with Mayr, teaches the inking arrangement according to claim 19 wherein the coating comprises at least 5 % by weight of the metal matrix ([0034]; Mayr).
With regards to claim 11, Perez, as combined with Mayr, teaches the inking arrangement according to claim 19 wherein the metal matrix comprises at least one of nickel, cobalt or chromium ([0034]; Mayr).
With regards to claim 12, Perez, as combined with Mayr, teaches the inking arrangement according to claim 19 wherein the coating comprises 70 to 90 % by weight of the at least two ceramics ([0034]; Mayr).
With regards to claim 13, Perez, as combined with Mayr, teaches the inking arrangement according to claim 19 wherein the coating has a thickness of 30 to 40 µm ([0022]; Mayr).
With regards to claim 14, Perez, as combined with Mayr, teaches the inking arrangement according to claim 19 wherein the flat, elongate base element is a steel strip (“steel band”; col. 3, lines 12-15; Perez).
With regards to claim 15, Perez, as combined with Mayr, teaches the inking arrangement according to claim 19 wherein the flat, elongate base element has a thickness of 0.1 to 0.25 mm (“0.05 to about 0.25 mm”; col. 3, lines 12-15; Perez).
With regards to claim 18, Perez, as combined with Mayr, teaches the inking arrangement according to claim 19 wherein the anilox roller (15) has a surface layer of a ceramic material (col. 3, lines 3-5; Perez).
With regards to claim 21, Perez, as combined with Mayr, teaches the inking arrangement according to claim 19, wherein the flat, elongate base element has a thickness of less than 0.3 mm (col. 3, lines 12-15; Perez).
With regards to claim 25, Perez, as combined with Mayr, teaches the method according to claim 22, wherein the coating has a thickness of 30 to 40 pm ([0022]; Mayr).
With regards to claim 26, Perez, as combined with Mayr, teaches the method according to claim 22, wherein the coating is provided by high velocity oxygen fuel spraying ([0011]; Mayr).
With regards to claim 27, Perez, as combined with Mayr, teaches the method according to claim 22, wherein a surface of the anilox roller includes a ceramic material having chromium oxide as a main component (Perez, col. 5, first table specifying the anilox roll being from Prax-air; see PraxAir data sheet).
With regards to claim 28, Perez, as combined with Mayr, teaches the inking arrangement according to claim 18, wherein the ceramic material includes chromium oxide as a main component (Perez, col. 5, first table specifying the anilox roll being from Prax-air; see PraxAir data sheet).
With regards to claim 29, Perez, as combined with Mayr, teaches the inking arrangement according to claim 19, wherein the coating is provided by high velocity oxygen fuel spraying ([0011]; Mayr).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Perez et al. (US Patent 6,431,066; hereinafter Perez) and further in view of Mayr et al. (US Publication 2013/0071647; hereinafter Mayr), and further in view of Fantoni et al. (US Publication 2008/0127495).
With regards to claim 16, Perez, as combined with Mayr, teaches doctor blade according to claim 1, adapted for contact the anilox roller (inking roller 15), can have a rectangular (FIG. 3a) or bevel structure (FIG. 3b; col. 4, lines 32-38).

Fantoni teaches a method of making a doctor blade with the contact edge having several known profiles including rectangular (FIG. 1a), bevel (FIG. 1e), rounded (FIG. 1b), and lamella profile (FIG. 1c and 1d; [0009-0014]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further modify the coating of Perez, as combined with Mayr, to have a contact edge having other profiles (as taught by Fantoni) including rounded edges to find the most advantageous profile ([0009]; Fantoni) to maximize the wiping of the ink and prolonging the life of the blade and its respective roller.
With regards to claim 17, Perez, as combined with Mayr and Fantoni, teaches the doctor blade according to claim 16, wherein the rounded cross-section (rounded portion as taught by Fantoni to the coating of Perez, as modified by Mayr) has a diameter of 10 to 50 µm (the coating of Perez, as modified by Mayr, has a thickness of 0.15-300 µm ([0022]; Mayr), thus, the rounded cross section would have a diameter of 300 µm or less (i.e. rounded top right corner (FIG. 3b of Perez) of the coating can have a radius up to its thickness)).

Response to Arguments
Applicant's arguments filed 11/09/2021 have been fully considered but they are not persuasive. 

With respect to the remarks on page 6, Applicant argues that Mayr relates to an entirely different wear situation than Perez.  Mayr is merely concerned with wear resistance of a blade coating, and not with wear of the counter-surface. Accordingly, in the interest of not damaging the delicate anilox roller, one of skill in the art would not be motivated to combine the disclosure of Mayr with Perez to arrive at the subject matter of claims 19 or 22 for at least the foregoing reasons.
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to combine Perez is Mayr is to have improved wear resistance of the doctor blade ([0016]; Mayr), not necessarily for the reason or advantage Applicant discovered.  Therefore, one of ordinary skill in the art with the motivation to have an improved wear resistance of the doctor blade, one would utilize the teachings of the prior art. 


With respect to the remarks on page 6, Applicant argues that Perez teaches away from a doctor blade (or use of doctor blade) with a coating having a metal matrix, such as those recited in claims 19 and 22 (e.g., a metal matrix in combination with carbides). For instance, Perez, in column 2, lines 23- 36, discloses that use of a ceramic coating (without a metal matrix) can eliminate ink smearing, as compared to use of a metal blade. Further, Perez, in column 2, lines 23-36, also discloses that a ceramic coating (without a metal matrix) prevents premature wear of an anilox roller (e.g., as opposed to a metal blade).  Accordingly, because Perez teaches away from a doctor blade coating including a metal matrix for use in contact with an anilox roller in a flexographic printing application, one of ordinary skill in the art would not modify Perez to incorporate the features of Mayr proposed in the Office Action in an effort to arrive at the subject matter of claims 19 and 22, as amended. Also, because Perez, throughout its disclosure, states that ceramics contacting the anilox roller are only relatively soft oxide ceramics, one of ordinary skill in the art would not modify Perez to incorporate hard ceramics such as carbides. Accordingly, 
In response to applicant's argument that Perez teaches away from use of a ceramic coating including a metal matrix, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this particular case, Perez teaches in column 2, lines 23-36 that a ceramic coating shows improved wear resistance to the blade.  Nowhere in the cited paragraph does Perez teaches a metal matrix in the ceramic coating.  Thus, Perez cannot teach away from what is not being mentioned.  Because Perez does not teach away from the teachings of Mayr, it would be obvious to one of ordinary skill in the art to combine the teachings to achieve an improved wear resistance to the blade.

With respect to the remarks on pages 7-8, Applicant argues that the independent claims 19 and 22 exhibit unexpected results over the cited art and are, accordingly, nonobvious.  In the present application, the claimed inking arrangement exhibits better than expected wear performance, as well as an absence wear on a counter surface that is in contact with the doctor blades involved.
	The Examiner respectfully disagrees with Applicant’s argument because “unexpected result” as alleged by Applicant is in line with the teaching of the combination of Perez and Mayr.  Specifically, Mayr teaches the materials ([0019-0020]) usable in the ceramic coating for the doctor blade that is expected to improve the wear resistance of such blade.  Because the materials combination of the claimed invention is within the scope disclosed by Mayr, it is predictable that the coating material would provide improved wear resistance ([0016]; Mayr), not unexpected .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/QXN/Examiner, Art Unit 2853                                                                                                                                                                                                        
/JENNIFER BAHLS/Primary Examiner, Art Unit 2853